EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is effective as of the 1st day of May,
2007 ("Effective Date"), is entered into as of June 30, 2007 and amends and
restates that certain Employment Agreement made as of October 1, 2003, as
amended ("Old Agreement") between Temecula Valley Bank, a state chartered
banking corporation ("Bank"), and Stephen H. Wacknitz ("Executive").


W I T N E S S E T H


WHEREAS, upon the recommendation of the Executive Compensation Committee and at
the direction of Bank's Board of Directors ("Board of Directors"), with
Executive abstaining from participation in such actions, the Old Agreement is
hereby revised and restated as provided herein.


WHEREAS, Bank desires that Executive continue to be employed as Bank's
President, Chairman of the Board and Chief Executive Officer on the terms set
forth herein.


WHEREAS, Executive is willing to accept such employment under the terms and
conditions herein stated.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and other good and valuable consideration, it is hereby
agreed as follows:
 
1.  
TERM OF EMPLOYMENT.



A)  Term. Bank hereby agrees to employ Executive and Executive hereby accepts
employment with Bank until such date and upon such terms as provided in this
Agreement (the "Term").


2.  
DUTIES OF EXECUTIVE.



A)  Duties.  Executive shall perform the duties of President, Chairman of the
Board and Chief Executive Officer of Bank, subject to the powers by law vested
in the Board of Directors of Bank and in Bank's shareholder, and shall serve as
a Director of Bank. During the Term, Executive shall perform the services herein
contemplated to be performed by Executive with due care faithfully, diligently,
to the best of Executive's ability and in compliance with all applicable laws
and Bank's Articles of Incorporation and Bylaws.


B)  Exclusivity.  Executive shall devote substantially all of Executive's entire
productive time, ability and attention to the business of Bank during the Term.
Executive shall not directly or indirectly render any services of a business,
commercial or professional nature to any other person, firm or corporation for
compensation without prior consent evidenced by a resolution duly adopted by the
Board of Directors, or Executive Committee thereof. Notwithstanding the
foregoing, Executive may (i) make investments of a passive nature in any
business or venture; or (ii) serve in any capacity in civic, charitable or
social organizations.


C)  Physical Examination.  Executive may, in his discretion, take an annual
physical examination during each year during the Term of this Agreement with
said physical examination(s) conducted at the expense of Bank.


3.  
COMPENSATION.



A)  Salary.  For Executive's services hereunder, Bank shall pay, or cause to be
paid, as annual gross base salary, to Executive of not less than $500,000 during
each of the years of the Term, beginning with the Effective Date. Executive's
salary shall be payable in equal installments in conformity with Bank's normal
payroll periods as in effect from time to time. The Board of Directors shall
also, from time to time, and at least once each year grant such additional
"merit" increases, if any, in, the base salary as are determined after review to
be appropriate in the discretion of the Board of Directors. Bank and Executive
both contemplate that his base salary shall be increased as Bank grows and
profits. Executive shall also, so long as he serves on the Board of Directors,
be entitled to directors and committee fees, and any other compensation or
benefits provided to outside directors of Bank (including, but not limited to,
committee fees, any director retirement benefits, any stock options granted to
directors in such capacity, etc.) in addition to the compensation and benefits
provided to him as an employee pursuant to this Agreement.


4.  
EXECUTIVE BENEFITS.



A)  Vacation.  Executive shall be entitled to vacation leave accruing at the
rate of two and one-half vacation days for each month in which he works (and a
pro rata portion thereof for partial weeks, except that banking holidays shall
be treated as days worked) during each year of the Term. Executive shall be
entitled to vacation pay in lieu of vacation. Time spent by Executive at (or
traveling to and from) seminars, conventions or conferences related to Bank
business shall not be counted against his vacation leave.
 
B)  Automobile.  Bank shall provide for the use of Executive a suitable
automobile (equivalent to, or better than, a Lexus LS 430), commensurate with
his position, and shall pay all the expenses (including, but not limited to,
maintenance, fuel, insurance, registration) related thereto during the Term.


C)  Medical and Life Insurance Benefits.  Bank shall provide for Executive, in
accordance with Bank's policy now in effect or as shall be amended from time to
time, participation in a comprehensive major medical ("Medical Benefits") and
dental, with life insurance benefits, equivalent to the maximum available from
time to time under the California Bankers Association Group Insurance Program
for an employee of Executive's salary level. Any such insurance for which
Executive votes in favor as a director, or endorses as an officer, shall be
deemed to meet the requirements of this Section. At any time, Medical Benefits
are not provided by Bank to Executive during his lifetime, Bank shall pay
insurance premiums for substantially similar medical benefits, at a cost to Bank
not to exceed $1,500 per month (with Executive to pay any excess premium);
provided, however, that at any time Bank is unable to provide such a benefit due
to the actions of a third party (i.e. no insurance company will provide such
coverage), then Executive may obtain his own insurance and, in connection with
such insurance, Bank will contribute the lesser of: (i) $1,500 per month (with
Executive to pay any excess premium); or (ii) the amount of the monthly premium
charged to Executive (collectively, the "Other Medical Benefit"). Term life
insurance benefits shall be provided to Executive, at Bank's expense during the
Term, in an amount not less than $250,000 until age ___, with Executive to be
entitled to make an irrevocable designation of the beneficiary and owner of the
policy thereunder. Executive's Salary Continuation Agreement with Bank currently
in effect shall be maintained by Bank in accordance with its terms.


D)  Bonus.  For each year end within the Term, Executive shall be entitled to an
Incentive Bonus determined in accordance with this Section if the Threshold Test
is met. The Threshold Test shall be deemed to have been met if one or more of
the following exists: (i) Bank's regular outside independent loan reviewer gives
a favorable review of the loan quality of Bank at, or within four months of, the
end of the year; (ii) net loan losses for the year do not exceed one percent of
gross outstanding loans at the beginning of the year; or (iii) the latest report
of supervisory activity of Bank by the Bank's principal state or federal
regulator rates Bank no less than satisfactory. The Incentive Bonus shall equal
4 % of Bank's "Profits." For purposes of this Section 4.D, "Profits" shall mean
the net income of Temecula Valley Bancorp Inc. (“Company”) before income taxes
and before the effect of this bonus or any other bonuses based on the profits of
Bank and Company. This bonus shall be payable in January of the year following
completion of the year on which it is based, or as soon thereafter as is
practical after Bank's certified public accountants have delivered their report
on Bank's condition and results of operations for the year. The Incentive Bonus
shall be paid on or before March 15 of the calendar year following the year in
which it was earned.


E)  Sick Leave.  Executive shall be entitled to sick leave in accordance with
Bank's Personnel Policy, accruing at a rate of not less than one day per month
or partial month of service. Accrued sick leave may be carried over from prior
periods, but Executive shall not be entitled to be paid in lieu thereof.


5.  
BUSINESS EXPENSES AND REIMBURSEMENT.



Executive shall be entitled to reimbursement by Bank for any ordinary and
necessary business expenses incurred by Executive in the performance of
Executive's duties and in acting for Bank during the Term, provided that such
expenses are approved in accordance with Bank policy.


6.  
TERMINATION.



A)  Termination With Cause.


(i)           Except as otherwise provided herein, Executive’s employment with
Bank may be terminated by Bank, at Bank's option with the affirmative vote of
80% or more of the members of the Board of Directors after an independent
evaluation by an arbitrator selected jointly by Executive and the Board of
Directors finds:


(a)           Executive has been convicted of a felony or of a gross misdemeanor
involving moral turpitude in connection with Executive's employment with the
Bank; or


(b)           Executive has committed a willful violation of any law or
significant Bank policy in connection with Executive's employment with the Bank;
and


(c)           Either (a) or (b) resulted in a material adverse effect on the
Bank.


(ii)           Executive's employment with Bank may be terminated by Bank, at
Bank's option, with notice to Executive or his heirs, upon the occurrence of
either of the following events:


(a)           Executive 1) is unable to engage in any substantial, gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or 2) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Bank. Medical determination of disability may be made by either the Social
Security Administration or by the provider of an accident or health plan
covering employees of the Bank, provided that the definition of disability under
such a plan complies with the requirements set forth herein. Upon the request of
the Board of Directors, Executive shall submit proof to the Board of Directors
of Social Security Administration's or the provider's determination.


(b)           Executive is subject to a final removal or prohibition order
issued by an appropriate federal banking agency pursuant to Section 8(e) of the
Federal Deposit Insurance Act.


B)  Termination Without Cause or Resignation for Good Reason.


(i)           Executive's employment with Bank may be terminated by Bank without
cause upon written notice to Executive or by Executive for Good Reason, as
defined below.


(ii)           Executive's employment with Bank may be terminated by Executive
without cause upon written notice to Bank.


C)  Compensation Upon Termination.


(i)           If Executive's employment with Bank is terminated by Bank pursuant
to Section 6.A, or by Executive pursuant to Section 6.B(ii), Executive shall
then only be entitled to receive the amount of his annual gross salary, as in
effect immediately prior to termination, payable through the effective date of
such termination plus proration of the Incentive Bonus described in Section 4.D
above (calculated as provided in Section 6.C(ii) but on a pro rata basis for the
number of full months lapsed within the year of termination) and any incurred
but not yet reimbursed business expenses (subject to the provisions of Section 5
hereof). The amounts payable under this Section 6.C(i) shall be paid in a lump
sum upon termination.


(ii)           If Executive's employment is terminated by Bank or any successor
pursuant to Section 6.B(i), by Executive pursuant to Section 6.B(i) or by Bank
or any Bank or Company successor within one year before or after any Change of
Control, as defined below, and such termination is not based upon Section 6.A,
he shall be paid on the date of termination the same amount as if the
termination had been pursuant to Section 6.A, plus an amount equal to the
greater of: (a) one times the annual gross base salary of Executive (as in
effect immediately prior to termination) plus the amount equal to the Incentive
Bonus provided in Section 4.D above as though a full year had lapsed (calculated
as follows: the dollar amount of the Incentive Bonus for the number of months
lapsed in the year of termination, divided by the number of months lapsed in
that year and the resulting number multiplied by 12); or (b) two times
Executive's annual gross base salary, as in effect immediately prior to
termination, to be paid in a lump sum, less any applicable withholding
deductions.


(iii)           Notwithstanding the foregoing, to the extent that 12 U.S.C.
§1828 and regulations promulgated pursuant thereto prohibit, or limit, the
payment of compensation pursuant to this Section 6.C and other provisions of
this Agreement, Executive's right to compensation hereunder shall be similarly
prohibited or limited.


(iv)           Good Reason shall mean that without Executive's express written
consent, the assignment to Executive of any duties inconsistent with his
positions, duties, responsibilities and status with Bank; or a change in his
reporting responsibilities, titles or offices; or any removal of Executive from
or any failure to re-elect Executive to any of such positions, except in
connection with the termination of his employment pursuant to Section 6.A or
retirement or as a result of his death or by Executive other than for Good
Reason; or a reduction by Bank in Executive's annual gross base salary as in
effect on the date hereof or as the same may be increased from time to time.


(v)           Notwithstanding anything to the contrary set forth herein,
Executive shall continue to receive the Other Medical Benefits until death as
set forth in Section 4.C.


7.  
CHANGE OF CONTROL DEFINED.



The term "Change of Control" shall be as defined in Section 1.409A-3(i)(5) of
the 409A regulations of the Internal Revenue Code, and shall mean a change in
the ownership of Bank or Company (Section 1.409A-3(i)(5)(v)); a change in the
effective control of Bank or Company (Section 1.409A-3(i)(5)(vi)), or a change
in the ownership of a substantial portion of the assets of Bank or Company
(Section 1.409A-3(i)(5)(vii)).


8.  
RESTRICTION ON TIMING OF DISTRIBUTION.



Notwithstanding any provision of this Agreement to the contrary, distributions
to Executive may not commence earlier than six (6) months after the date of a
Separation from Service (as defined below) (or, if earlier, the date of death of
Executive) if, pursuant to Internal Revenue Code Section 409A, as may be amended
from time to time ("Section 409A"), Executive is considered a "specified
employee" (under Internal Revenue Code Section 416(i)) of Bank if any stock of
Bank or Company is publicly traded on an established securities market, or
otherwise. In the event a distribution is delayed pursuant to this Section 8,
the originally scheduled distribution shall be delayed for six months, and shall
commence instead on the first day of the seventh month following Separation from
Service. If payments are scheduled to be made in installments, the first six
months of installment payments shall be delayed, aggregated and paid instead on
the first day of the seventh month, after which all installment payments shall
be made on their regular schedule. If payment is scheduled to be made in a lump
sum, the lump sum payment shall be delayed for six months and instead be made on
the first day of the seventh month. "Separation from Service" shall mean that
Executive has experienced a termination of employment from Bank which will be
deemed to have occurred where the facts and circumstances indicate that
Executive and Bank reasonably anticipated that Executive would permanently
reduce his level of bona fide service to Bank to a level not to exceed 45% of
the average level of bona fide services provided to Bank in the immediately
preceding 12 months.


9.  
TAX CONSEQUENCES.



To the extent amounts deferred under this Agreement become includible in
Executive's income under Section 409A as a result of the failure of the
Agreement to comply with the requirements of Section 409A or regulations
promulgated thereunder, the Bank shall make a payment to Executive equal to (1)
the resulting combined state and federal income tax liability of Executive; (2)
the amount of any excise tax imposed on amounts includible in Executive's
income; and (3) the amount of any underpayment penalties imposed on Executive
under Section 409A. This payment shall be made in a lump sum to Executive no
less than 30 days prior to the end of any tax year in which amounts first become
includible in income pursuant to Section 409A and regulations thereunder.
Calculation of amounts includible in income shall be made according to
regulations issued under Section 409A.


10.  
GENERAL PROVISIONS.



A)  
Ownership of Books and Records; Confidentiality.



(i)           All records or copies thereof of the accounts of customers, and
any other records and books relating in any manner whatsoever to the customers
of Bank, and all other files, books and records and other materials owned by
Bank or used by it in connection with the conduct of its business, whether
prepared by Executive or otherwise coming into his possession, shall be the
exclusive property of Bank regardless of who actually prepared the original
material, book or record. All such books and records and other materials,
together with all copies thereof, shall be immediately returned to Bank by
Executive on any termination of his employment. Executive shall be entitled to
copies of any policies, procedures or forms prepared with his assistance.


(ii)           During the Term, Executive will have access to and become
acquainted with what Executive and Bank acknowledge are trade secrets, to wit,
knowledge or data concerning Bank, including its operations and business, and
the identity of customers of Bank, including knowledge of their financial
condition, their financial needs, as well as their methods of doing business.
Executive shall not disclose any of the aforesaid trade secrets, directly or
indirectly, or use them in any way, either during the Term or thereafter, except
as required in the course of Executive's employment with Bank. Executive shall
not solicit any employee or customer of Bank to become an employee or customer
of another institution until six months following the termination; provided,
however, that Executive shall not be prohibited from soliciting customers with
which he had a banking relationship established at another employer prior to the
commencement of the term hereof.


B)           Assignment and Modification.  This Agreement, and the rights and
duties hereunder, may not be assigned by either party hereto without the prior
written consent of the other, and the parties expressly agree that any attempt
to assign the rights of any party hereunder without such consent will be null
and void; provided, however, that Bank's rights and obligations hereunder shall
be assignable without consent by operation of law in the event of a merger or
similar transaction involving Bank.


C)           Further Assurance.  From time to time each party will execute and
deliver such further instruments and will take such other action as the other
party reasonably may request in order to discharge and perform the obligations
and agreements hereunder.


D)           Arbitration.  Except as otherwise specifically provided herein, any
dispute, controversy or claim arising out of or relating to this Agreement, or a
breach thereof (other than matters pertaining to injunctive relief, including,
but not limited to, temporary restraining orders, preliminary injunctions and
permanent injunctions,) shall be finally settled by arbitration in accordance
with the rules then prevailing of the American Arbitration Association. Judgment
upon the award rendered in such arbitration may be entered and enforced in any
court of competent jurisdiction. The prevailing party shall be entitled to all
costs of arbitration or litigation as determined by the arbitrators or the
court, including, but not limited to, reasonable attorneys' fees. Any excluded
matter shall be determined by the San Diego County Superior Court, subject to
any rights of appeal which may exist. The arbitration, including the rendering
of the award, shall take place in the County of San Diego, State of California,
unless otherwise agreed to in writing by the parties. In reaching a decision,
the arbitrator(s) shall be bound by the terms of this Agreement. The award and
judgment thereon shall include interest, at the legal rate, from the date that
the sum awarded to the prevailing party was originally due and payable. The
parties hereto agree that the arbitrator(s) shall have jurisdiction to award
punitive damages. Arbitration shall be the exclusive means of resolution of
disputes, controversies or claims arising out of this Agreement and which are
subject to arbitration. The parties agree that they shall be entitled to conduct
discovery in accordance with Sections 1283.05 and 1283.1 of the California Code
of Civil Procedure, or any successor provision thereof, in the same manner as
though the dispute were within the jurisdiction of the Superior Court of the
State of California.


E)           Notices.  All notices required or permitted hereunder shall be in
writing and shall be delivered in person or sent by certified or registered
mail, return receipt requested, postage prepaid as follows:


To Bank:                                           Temecula Valley Bank
27710 Jefferson Drive, Suite A100
Temecula, CA  92590


To Executive:                                                      Stephen H.
Wacknitz
(as he shall provide to Bank
  from time to time)


or to such other party or address as either of the parties may designate in a
written notice served upon the other party in the manner provided herein. All
notices required or permitted hereunder shall be deemed duly given and received
on the date of delivery if delivered in person or on the third day next
succeeding the date of mailing if sent by certified or registered mail, postage
prepaid.


F)           Successors.  This Agreement shall be binding upon, and shall inure
to the benefit of, the successors and assigns of the parties.


G)           Entire Agreement.  Except as provided herein and in any separate
agreement for the provision of benefits to Executive, this Agreement constitutes
the entire agreement between the parties, and all prior negotiations,
representations or agreements between the parties, whether oral or written, are
merged into this Agreement. This Agreement may only be modified by an agreement
in writing executed by both of the parties hereto.


H)           Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of California.


I)           Executed Counterparts.  This Agreement may be executed in one or
more counterparts, all of which together shall constitute a single agreement and
each of which shall be an original for all purposes.


J)           Section Headings.  The various section headings are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement or any section hereof.


K)           Close of Business/Calendar Periods.  Unless the context so
requires, all periods terminating on a given day, period of days or date shall
terminate on the close of business on that day or date, references to "days"
shall refer to calendar days, references to "months" shall refer to calendar
months and references to "years" shall refer to calendar years. Any singular
term includes the plural and vice versa.


L)           Severability.  In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the validity and enforceability of the remaining
provisions or portions thereof, shall not be affected thereby.


M)           Attorneys' Fees.  In the event that any party shall bring an action
or arbitration in connection with the performance, breach or interpretation
hereof, then the prevailing party in such action as determined by the court or
other body having jurisdiction shall be entitled to recover from the losing
party in such action, as determined by the court or other body having
jurisdiction, all reasonable costs and expenses of litigation or arbitration,
including reasonable attorneys' fees, court costs, costs of investigation and
other costs reasonably related to such proceeding, in such amounts as may be
determined in the discretion of the court or other body having jurisdiction.


N)           Indemnification.  Bank shall indemnify and hold Executive harmless
from, claims (defined in the broadest sense, including claims for monetary or
non-monetary relief, and any claims brought before an administrative agency or
body) arising out of, or related to, his service as an officer, director or
agent of Bank, to the fullest extent permitted by applicable law, including his
costs of defense and attorneys fees and shall advance his costs of defense
(including legal fees) related to the defense thereof to the extent permitted by
applicable law. The provisions of this Section N shall survive termination of
this Agreement and Executive's employment with the Bank.


O)           Rules of Construction.  The parties hereby agree that the normal
rule of construction, which requires the court to resolve any ambiguities
against the drafting party, shall not apply in interpreting this Agreement. This
Agreement has been reviewed by each party and counsel for each party and shall
be construed and interpreted according to the ordinary meaning of the words used
so as to fairly accomplish the purposes and intentions of all parties hereto.
Each provision of this Agreement shall be interpreted in a manner to be
effective and valid under applicable law, but if any provision shall be
prohibited or ruled invalid under applicable law, the validity, legality and
enforceability of the remaining provisions shall not, except as otherwise
required by law, be affected or impaired as a result of such prohibition or
ruling.


IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.


Bank:                                TEMECULA VALLEY BANK




By:           /s/ Donald A.
Pitcher                                                      
Donald A. Pitcher
Executive Vice President / Chief
Financial Officer




Executive:                                    /s/ Stephen H.
Wacknitz                                                                
     Stephen H. Wacknitz
